Fourth Court of Appeals
                                San Antonio, Texas
                                      October 8, 2018

                                    No. 04-18-00476-CV

                        IN THE INTEREST OF J.S.G. AND J.G.,

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00010
                      Honorable Solomon Casseb III, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to October 16, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court